Citation Nr: 0619494	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for left shin splints.

2.  Entitlement to an increased rating in excess of 10 
percent for right shin splints.

3.  Entitlement to service connection for a chronic back 
disability, secondary to the service connected shin splints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


REMAND

The veteran served on active duty from May 1986 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for a chronic back condition secondary to the 
veteran's service connected shin splints, and from a November 
2005 Decision Review Officer decision granting an increased 
rating of 10 percent for each shin for bilateral shin 
splints.  

In the substantive appeal submitted in February 2003, the 
veteran requested a personal hearing before a Member of the 
Board at the RO.  A hearing was scheduled for May 24, 2006.  
However, on May 3, 2006, VA received a request to reschedule 
from the veteran.  That request was not, however, actually 
associated with her file until after the date of the 
scheduled hearing.  Since the veteran submitted this request 
prior to the scheduled hearing date and has not been provided 
a hearing in accordance with her request, it is appropriate 
to remand this case for due process reasons.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify her 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



